DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The Foreign Priority Documents have been electronically retrieved by USPTO from a participating IP Office on 11/09/2019.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-3, 7-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over BAE (KR 20130107863A) in view of Kim (US 2011/0070924).

In claim 1, BAE discloses “A search device comprising:
a storage unit configured to store a video obtained from a camera ([0024] The moving picture in which the main server (300) is stored in the live view video from the monitoring camera (100) or the monitoring camera (100) as necessary is received and it can store);
a screen unit configured to display the video ([0036] the decompression processing
is performed after doing the extraction and it is the case where the compress/expanding part (122) includes the camera display section (150), and the video file stored in the camera memory (134) reproduced in the camera display section (150)); and
a control unit configured to control operation of the storage unit and the screen unit ([0049] The control unit (310) is applied about the image received by the server communication part (320) and all kinds of the image signal processings can be performed. Moreover, the file format which the control unit (310) transmits from the monitoring camera (100) of the image can be converted into the file format can reproduce in the server display section (360)),
wherein the screen unit is configured to display a time control interface for receiving a time condition ([0050] the image in which the control unit (310) is photographed in multiple monitoring cameras (100) and which is stored can be controlled in order to be displayed in the server display section (360). Moreover, multiple timelines corresponding to the image in which the control unit (310) is displayed in the simultaneously can be displayed in the simultaneously and the enlargement of the display time domain of the multiple timelines, and the reduction and movement can be performed according to the kind of the operation signal from the server manipulation unit (350)),
wherein the search device is configured to search for videos and events stored in the storage unit in response to the time condition ([0045] the image displaying multiple 
timelines corresponding to displayed images and desires can be searched)”.
BAE does not appear to explicitly disclose however, Kim discloses “wherein the time control interface comprises an AM control interface for receiving a morning time as the time condition and a PM control interface for receiving an afternoon time as the time condition (FIG. 4A [0033] the event controller 13 displays circular time lines 101 on the display 2 and displays icons representative of the various collected events output from the event collector 12 on the time line,  a first circular time line represents this morning, a second circular time line represents this afternoon)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine BAE and Kim, the suggestion/motivation for doing so would have been to provide an improved method to manage the various events for a mobile communication terminal by collecting the various dispersed events and then displaying the collected events on various time lines ([0008]).		

In claim 2, Kim teaches   
The search device of claim 1, wherein the AM control interface and the PM control interface have circular shapes which have different radii and are concentric, and an area of each of the AM control interface and the PM control interface represents 12 hours and corresponds to the time represented by an analog clock ([0033] the circular-shaped time line includes a plurality of circles 101 for representing real time events, a first circular time line represents this morning, a second circular time line represents this afternoon, a third circular time line represents tomorrow morning, and a fourth circular 
time line represents tomorrow afternoon).

In claim 3, BAE teaches  
The search device of claim 1, further comprising a touch input unit configured to receive a touch signal from a user ([0054] the touch panel installed in the screen of the server display section (360) can be included in the server manipulation unit (350). The server manipulation unit (350) transmits the operation signal based on the operation of the user to the control unit (310)).

In claim 7, BAE teaches  
The search device of claim 1, wherein the screen unit is further configured to display a calendar icon to receive a date condition (FIG. 4 [0062] It is the window for setting up the time when the image which the calendar window (402) displays is taken a picture),
wherein the time control interface further comprises at least one of a day control interface and a month control interface for receiving a date condition ([0062] For example, in the user is the calendar window (402), if 2012 year February 20 is selected, the image store d in the day when the control unit (310) is selected is displayed in the image display window (401)), and
wherein the search device is configured to search for videos or events stored in the storage unit in response to the date condition ([0062] If the user chooses the specified date of the calendar window (402), images photographed in the date selected in selected DVR are extracted or the target image is extracted from the server memory (340) and the user will be able to display).

In claim 8, BAE teaches  
The search device of claim 1, wherein the time control interface further comprises a time display area inside the time control interface for displaying the time condition received ([0063] It is one timeline selected from multiple timelines in which
the main timeline (403) is displayed), and,
wherein, in response to receiving a flick input on the time display area, the search device is configured to change a date condition according to a direction of the flick input ([0064] Multiple timelines corresponding to multiple images in which the timeline list (404) is displayed in the image display window (401) are displayed. In the timeline list (404), the detailed time to the user control the playout time and be displayed can be determined. Then, it sums up about multiple timelines and the playout time can be controlled and or the playout time can be individually controlled at each timeline).

In claim 9, BAE teaches  
The search device of claim 1, wherein the control unit comprises:
a gesture detector configured to receive a user command by detecting a touch gesture or an air gesture ([0073] the user successively twice touch lower-side , and the display control unit enlarge the display time domain of the timelines the touch panel within the base time); and
a coordinate transformer configured to receive coordinates of the user command received from the gesture detector and configured to generate a time change value of the time control interface ([0074] if the touch panel is once touched within the base time, the scale of the timeline is reduced).

In claim 12, BAE teaches  
The search device of claim 1, wherein the screen unit is further configured to display a direction button, and
wherein, in response to receiving an input to the direction button, the search device is configured to automatically search for a time condition in which events occurred ([0069] the omnidirectional transfer button (503) for moving the display time domain of the timeline to the previous than the current time interval is indicated on the left side of the first timeline (500) and the backward direction movement button (504) for moving is the display time domain indicated on the right side of the first timeline (500) than the current time interval as after).

In claim 13, BAE discloses “A search system comprising:
a camera configured to obtain a video by capturing a specific area ([0026] the digital video recorder (DVR) which receives the moving picture from multiple monitoring cameras (100) and stored is included with multiple and the server (300) can receive the image from multiple DVRs); 
a sensor configured to generate a signal in response to detecting a specific event ([0031] the image pickup device (11) is the timing signal from the image pickup device control unit (112), the frame image is taken a picture of the pre-set cycle and the image signal the periodically is produced. The image pickup device (111) can apply the CCD (charge coupled device) sensor, and the CMOS (complementary metal oxide semiconductor) sensor lamp. The image pickup device (111) outputs the photoelectric conversion and the digital signal produced with the Analog /Digital conversion to the preprocessing unit (120)); 
a search device configured to receive, store, and search for the video and the signal ([0066] manipulating multiple timelines indicated on the timeline list (404) and searching the image), the search device comprising:
a communication unit configured to receive the video from the camera and the signal from the sensor ([0024] The moving picture in which the main server (300) is stored in the live view video from the monitoring camera (100));
a storage unit configured to store the received video and signal ([0024] The moving picture in which the main server (300) is stored in the live view video from the monitoring camera (100) or the monitoring camera (100) as necessary is received and it can store);
a screen unit configured to display the video ([0036] the decompression processing
is performed after doing the extraction and it is the case where the compress/expanding part (122) includes the camera display section (150), and the video file stored in the camera memory (134) reproduced in the camera display section (150)); and
a control unit configured to control the communication unit, the storage unit, and the screen unit ([0049] The control unit (310) is applied about the image received
by the server communication part (320) and all kinds of the image signal processings can be performed. Moreover, the file format which the control unit (310) transmits from t
he monitoring camera (100) of the image can be converted into the file format can reproduce in the server display section (360)),
wherein the screen unit is configured to display a time control interface for receiving a time condition ([0050] the image in which the control unit (310) is photographed in multiple monitoring cameras (100) and which is stored can be controlled in order to be displayed in the server display section (360). Moreover, multiple timelines corresponding to the image in which the control unit (310) is displayed in the simultaneously can be displayed in the simultaneously and the enlargement of the display time domain of the multiple timelines, and the reduction and movement can be performed according to the kind of the operation signal from the server manipulation unit (350)), 
wherein the search device is configured to search for the videos and the specific event stored in the storage unit in response to the time condition ([0045] the image displaying multiple timelines corresponding to displayed images and desires can be searched)”.
BAE does not appear to explicitly disclose however, Kim discloses “the time control interface comprising an AM control interface for receiving a morning time as the time condition and a PM control interface for receiving an afternoon time as the time condition (FIG. 4A [0033] the event controller 13 displays circular time lines 101 on the display 2 and displays icons representative of the various collected events output from the event collector 12 on the time line,  a first circular time line represents this morning, a second circular time line represents this afternoon),
wherein the AM control interface and the PM control interface have circular shapes which have different radii and are concentric, and an area of each of the AM control interface and the PM control interface represents 12 hours and corresponds to the time represented by an analog clock ([0033] the circular-shaped time line includes a plurality of circles 101 for representing real time events, a first circular time line represents this morning, a second circular time line represents this afternoon, a third circular time line represents tomorrow morning, and a fourth circular time line represents tomorrow afternoon)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine BAE and Kim, the suggestion/motivation for doing so would have been to provide an improved method to manage the various events for a mobile communication terminal by collecting the various dispersed events and then displaying the collected events on various time lines ([0008]).

8.	Claims 4-6, 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over BAE (KR 20130107863A) in view of Kim (US 2011/0070924), and further in view of Lee (US 2008/0081594).

In claim 4, per rejections in claim 1
BAE and Kim do not appear to explicitly disclose however, Lee discloses “The search device of claim 1, wherein, in response to a point on the time control interface being selected, the screen unit is configured to display a pointing icon at the selected point on the time control interface ([0046] As shown in FIG. 3B, if the user selects the indicator 34 on the screen of FIG. 3A displayed with the number therein so as to check the contents of the messages included in exchange event represented by the indicator 34 displayed with the number, the individual message contents included therein are displayed on the display screen)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine BAE, Kim and Lee, the suggestion/motivation for doing so would have been to provide an event information display method for a mobile terminal which collects information of various events, displays the collected event information on a timeline as predetermined indicators and, if there are a plurality of events occurring within adjacent time slots, displays a separate indicator representing an event group on the timeline, thereby enabling a user to easily check and manage information about the events ([0007]).

In claim 5, per rejections in claims 1 and 4
BAE and Kim do not appear to explicitly disclose however, Lee discloses “The search device of claim 4, wherein a start time of the time condition is set in response to the selected point is selected point on the time control interface, and, in response to the selected point being dragged after being held for a predetermined period of time, the screen unit is configured to display the pointing icon extended along the time control interface ([0059] the user may move the cursor 55 along the circularly-shaped timeline to select a particular indicator, thereby easily checking and managing the corresponding event)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine BAE, Kim and Lee, the suggestion/motivation for doing so would have been to provide an event information display method for a mobile terminal which collects information of various events, displays the collected event information on a timeline as predetermined indicators and, if there are a plurality of events occurring within adjacent time slots, displays a separate indicator representing an event group on the timeline, thereby enabling a user to easily check and manage information about the events ([0007]).

In claim 6, per rejections in claims 1 and 4
BAE and Kim do not appear to explicitly disclose however, Lee discloses “The search device of claim 4, wherein, in response to the pointing icon being pinched out, the screen unit is configured to display the pointing icon extended along the time control interface ([0066] as shown in FIG. 7B, if the user selects the indicator 35 representing the event group, indicators 72 showing each of the individual events which are included in the event group indicator 35 representing the event group are outspread.  Here, the control unit 13 expands the display of the portion of the timeline where the indicators are outspread, so as to prevent the overlapping of the outspread indicators 72 and to enable the user to easily distinguish each indicator.  The arrows shown in FIG. 7B indicate that the timeline is expanded.  As shown in FIG. 7B, while the timeline of the time slot from 9:00 PM to 11:59 PM is expanded, the displayed timelines of the time slots from 6 PM to 9 PM and from 12:01 PM to 3 PM are compressed)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine BAE, Kim and Lee, the suggestion/motivation for doing so would have been to provide an event information display method for a mobile terminal which collects information of various events, displays the collected event information on a timeline as predetermined indicators and, if there are a plurality of events occurring within adjacent time slots, displays a separate indicator representing an event group on the timeline, thereby enabling a user to easily check and manage information about the events ([0007]).

In claim 11, per rejections in claim 1
BAE and Kim do not appear to explicitly disclose however, Lee discloses “The search device of claim 1, wherein the screen unit is further configured to display an event counter which numerically displays a number of events that meet the time condition ([0045] the occurrence of the plurality of events caused by the exchange of text messages can be shown as one indicator 34, and the number of sent/received messages can also be displayed on the single text message indicator 34.  The indicator 34 with the number "5" contained therein indicates that 5 text messages were sent and received within a predetermined time period)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine BAE, Kim and Lee, the suggestion/motivation for doing so would have been to provide an event information display method for a mobile terminal which collects information of various events, displays the collected event information on a timeline as predetermined indicators and, if there are a plurality of events occurring within adjacent time slots, displays a separate indicator representing an event group on the timeline, thereby enabling a user to easily check and manage information about the events ([0007]).

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over BAE (KR 20130107863A) in view of Kim (US 2011/0070924), and further in view of Sabia et al. (US 2015/0212684) hereinafter Sabia.

In claim 10, per rejections in claim 1
BAE and Kim do not appear to explicitly disclose however, Sabia discloses “The search device of claim 1, wherein a search date condition of the time control interface is changed in response to receiving a touch gesture input and an air gesture input ([0055] For example, a user makes contact with 3 fingers, underneath the Mom, Dad, and Son, exceeding a minimum threshold time.  In another embodiment, a user makes a swipe gesture in air and the computing device captures the gesture via a gesture capture unit [0057] the user is presented with an event selection context menu in response to the gesture.  From the event selection menu, the user may select a second graphical object 313 associated with to the event. The event selection menu maybe n-pages long.  The menu may be scrollable displaying a plurality of pages with more events for the user to select)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine BAE, Kim and Sabia, the suggestion/motivation for doing so would have been to provide an improved method for efficiently scheduling events by using gestured-based input for scheduling events and manipulating a timeline ([0006]).

10.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over BAE (KR 20130107863A) in view of Kim (US 2011/0070924), and further in view of Kundu et al. (US 2015/0002675).

In claim 17, BAE discloses “A search system comprising:
a camera configured to obtain a video by capturing a specific area ([0026] the digital video recorder (DVR) which receives the moving picture from multiple monitoring cameras (100) and stored is included with multiple and the server (300) can receive the image from multiple DVRs); and
a search device configured to receive, stores, and searches for the video ([0066] manipulating multiple timelines indicated on the timeline list (404) and searching the image), the search device comprising:
a communication unit configured to receive the video from the camera ([0024] The moving picture in which the main server (300) is stored in the live view video from the monitoring camera (100)); 
a storage unit configured to store the received video ([0024] The moving picture in which the main server (300) is stored in the live view video from the monitoring camera (100) or the monitoring camera (100) as necessary is received and it can store); 
a screen unit configured to display the video ([0036] the decompression processing
is performed after doing the extraction and it is the case where the compress/expanding part (122) includes the camera display section (150), and the video file stored in the camera memory (134) reproduced in the camera display section (150)); and
a control unit configured to control the communication unit, the storage unit, and
the screen unit ([0049] The control unit (310) is applied about the image received
by the server communication part (320) and all kinds of the image signal processings can be performed. Moreover, the file format which the control unit (310) transmits from t
he monitoring camera (100) of the image can be converted into the file format can reproduce in the server display section (360)),
wherein the screen unit is configured to display a time control interface for receiving a time condition ([0050] the image in which the control unit (310) is photographed in multiple monitoring cameras (100) and which is stored can be controlled in order to be displayed in the server display section (360). Moreover, multiple timelines corresponding to the image in which the control unit (310) is displayed in the simultaneously can be displayed in the simultaneously and the enlargement of the display time domain of the multiple timelines, and the reduction and movement can be performed according to the kind of the operation signal from the server manipulation unit (350)), 
wherein the search device is configured to search for videos and events stored in the storage unit in response to the time condition ([0045] the image displaying multiple 
timelines corresponding to displayed images and desires can be searched)”.
BAE does not appear to explicitly disclose however, Kim discloses “the time control interface comprising an AM control interface for receiving a morning time as the time condition and a PM control interface for receiving an afternoon time as the time condition (FIG. 4A [0033] the event controller 13 displays circular time lines 101 on the display 2 and displays icons representative of the various collected events output from the event collector 12 on the time line,  a first circular time line represents this morning, a second circular time line represents this afternoon),
wherein the AM control interface and the PM control interface have circular shapes which have different radii and are concentric, and an area of each of the AM control interface and the PM control interface represents 12 hours and corresponds to the time represented by an analog clock ([0033] the circular-shaped time line includes a plurality of circles 101 for representing real time events, a first circular time line represents this morning, a second circular time line represents this afternoon, a third circular time line represents tomorrow morning, and a fourth circular time line represents tomorrow afternoon)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine BAE and Kim, the suggestion/motivation for doing so would have been to provide an improved method to manage the various events for a mobile communication terminal by collecting the various dispersed events and then displaying the collected events on various time lines ([0008]).
BAE and Kim do not appear to explicitly disclose however, Kundu discloses “wherein the control unit is configured to determine an occurrence of an event within a region of interest (ROI) specified in the video obtained by the camera ([0057] The transaction monitor 32 analyzes at least a portion of the video data to obtain at least one video parameter concerning at least a portion of a transaction associated with the transaction area 301 [0058] the transaction monitor 32 identifies a video count of items detected within the transaction area using video analysis and identifies a transaction count of items within the transaction area by analyzing transaction data associated with at least a portion of the transaction [0059] the system can look at a past history of this particular cashier (based on their unique identity) that can be stored in a database that indicates how frequently this cashier performs transactions that are labeled as being suspicious, if the suspicious transaction history of that cashier indicates more frequent occurrences of suspicious transactions, this can be indicated in the suspicion level and can be used for subsequent processing (e.g. flagging the situation to a human operator for further review of the video))”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine BAE, Kim and Kundu, the suggestion/motivation for doing so would have been to an improved method to analyze video data by obtaining at least one expected transaction parameter concerning an expected transaction that occurs in the transaction area, the system automatically compares the video transaction parameter(s) to the expected transaction parameter(s) to identify a transaction outcome that may indicate fraudulent activity such as sweethearting in a retail environment (Abstract).

Claims 14-16 are essentially same as claims 9, 6 and 11 except that they recite claimed invention as a system and are rejected for the same reasons as applied hereinabove.
 
Claims 18-20 are essentially same as claims 9, 6 and 11 except that they recite claimed invention as a system and are rejected for the same reasons as applied hereinabove.
 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158